After the style of the case and this court, identifying it, and the signature of attorneys for the appellant, the following is in full, the motion for rehearing:
"Now comes the appellant, Marshall Jordan, and moves the court to set aside the judgment of this court, rendered in this cause, on Nov. 1st, 1911, affirming this case, and to grant him a rehearing, and upon final hearing hereof, to reverse and remand this cause.
"The ground, upon which the appellant seeks a reversal of this cause, is set forth, in a brief, which will be filed in this court, within a short time, and to the said brief, the appellant most respectfully invites the attention of the court."
The court is unanimously of the opinion that this is too general to point out and call to their attention any supposed error which we can pass upon. It is universally the practice established and followed by this court that complaints made in the briefs of appellants, or in assignments *Page 200 
that are not based upon a specific ground pointed out properly in the court below in the case of a motion for new trial, or for rehearing in this court, that this court can not consider them. This motion for rehearing was filed herein on November 16, 1911, the last day that a motion for rehearing could be filed herein. The briefs on this motion were not filed until December 13, 1911. No leave of the court was asked or granted to amend the motion for rehearing. There is, therefore, nothing pointed out by the motion for rehearing which this court can consider.
It will, therefore, be overruled.
Overruled.